STATE OF MICHIGAN

                            COURT OF APPEALS



DAGS, LLC,                                          UNPUBLISHED
                                                    August 25, 2015
              Plaintiff-Appellant,

v                                                   No. 320965
                                                    Ottawa Circuit Court
SCOTT T. BOSGRAAF, Individually and as Co-          LC No. 12-002810-CZ
Trustee of the SCOTT T. BOSGRAAF TRUST,
SEAN FITZGERALD, SARA E. D. FAZIO,
RYAN R. MCNALLY, KRIES, ENDERLE,
HUDGINS & BORSOS, P.C., JENNIFER M.
TICHELAAR, BYRON GALLAGHER, JR., and
the GALLAGHER LAW FIRM, PLC,

              Defendants,
and

NORM KELLOGG and FIRST FINANCIAL
BANK, N.A.,

              Defendants-Appellees.


DAGS, LLC, as assignee of AUTO SPORTS
UNLIMITED, INC.,

              Plaintiff-Appellant,

v                                                   No. 320972
                                                    Ottawa Circuit Court
FIRST FINANCIAL BANK, N.A. and NORM                 LC No. 13-003320-CZ
KELLOGG,

              Defendants-Appellees.


Before: TALBOT, P.J., and KELLY and SERVITTO, JJ.

PER CURIAM.


                                            -1-
        In these consolidated appeals, DAGS, Inc. appeals as of right an order of the trial court
granting summary disposition with regard to its claims raised in two separate complaints. We
affirm.

        After Scott T. Bosgraff, his wife Suzanne L. Bosgraaf, and their various businesses
(collectively, “the Bosgraafs”) defaulted on loans held by First Financial Bank, N.A. (“First
Financial”), First Financial asserted first-priority interests in real estate located at 200 N.
Franklin in Zeeland (the “Franklin Property”) and the assets of Auto Sports Unlimited, Inc.
(“ASU”). Three separate lawsuits were filed, all of which contested which of the Bosgraafs’
creditors was entitled to the senior priority interest in these two assets, among others. In these
three suits, the trial court determined that First Financial held the senior priority interest in these
assets. On appeal, this Court affirmed the trial court’s opinion. First Financial Bank, NA v
Bosgraaf, unpublished opinion per curiam of the Court of Appeals, issued August 11, 2015
(Docket No.’s 320881 and 321004); Huntington National Bank v Auto Sports Unlimited, Inc,
unpublished opinion per curiam of the Court of Appeals, issued August 18, 2015 (Docket No.
320905).

        DAGS, LLC (“DAGS”), as assignee of ASU, Scott T. Bosgraaf, and the Scott T.
Bosgraaf trust, filed two additional lawsuits. Both lawsuits alleged that First Financial, its vice-
president, Norm Kellogg, and various attorneys and their firms interfered with business
relationships and contracts when First Financial attempted to enforce its security interests.1 All
of these claims were based on a belief that First Financial did not hold a senior interest in the
assets it held. After it determined that First Financial did hold the senior interest in these assets,
the trial court granted summary disposition with regard to the claims raised by DAGS. DAGS
now appeals from this decision.

        The first five issues raised by DAGS, each of which contests the trial court’s priority
decisions, are identical to those raised by the Bosgraafs in First Financial Bank, NA and
Huntington National Bank, supra. In First Financial Bank, NA, this Court found that these
contentions of error were without merit, and affirmed the trial court’s conclusion that First
Financial did hold the senior interest with regard to the Franklin Property and ASU assets. For
the same reasons as discussed in First Financial Bank, NA, we find no errors requiring reversal
arising out of these five issues.

        The final issue raised in the instant appeal is also controlled by this Court’s prior
decision. This issue contests whether the trial court correctly granted summary disposition with
regard to the claims raised by DAGS in its complaints. The only argument put forth by DAGS is
that because it believes the trial court’s priority determinations were incorrect, the trial court
erred by granting summary disposition with regard to these claims. DAGS acknowledges that if
the trial court correctly found that First Financial held the senior interest in these assets, “it
logically follows that the [t]rial [c]ourt would grant summary disposition in favor of
[d]efendants” with regard to the claims raised by DAGS. As this Court has already determined


1
  The claims asserted were multiple counts of tortious interference, conversion, and counts
alleging an abuse of the civil process.


                                                 -2-
that First Financial held the senior interest in the Franklin Property and ASU assets, we find no
error requiring reversal in the instant appeal.

       Affirmed.

                                                           /s/ Michael J. Talbot
                                                           /s/ Kirsten Frank Kelly
                                                           /s/ Deborah A. Servitto




                                               -3-